Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Amendment filed Jul. 8, 2022.  This Action is made Final. 
Claims 1-10 and 12-20 are pending in the case. Claims 1, 15 and 20 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farahbod et al. (hereinafter Farahbod) U.S. Patent Publication No. 2015/0178366 in view of Klemm et al. (hereinafter Klemm) U.S. Patent Publication No. 2013/0170637 and further in view of Ong et al. (hereinafter Ong) U.S. Patent Publication No. 2014/0257122.
With respect to independent claim 1, Farahbod teaches a method for implementation by one or more data processors forming part of at least one computing device comprising: 
accessing static and dynamic process data of a system (see e.g. Fig. 6 para [2][25][29][36]-[42] – “identifying a source dataset from a source database for performing a performance evaluation, extracting a schema defining the source database” Static process data provides constant values.); 
deriving within the accessed static process data and the accessed dynamic process data a subset of such data forming relevant data for a particular context (see e.g. para [58] – “extracting the characteristics of a source dataset (from a database) that are relevant for the performance of one or more applications that will use the dataset”); 
exploring the data to automatically obtain insight into information about structures, distributions and correlations of the relevant data (see e.g. para [30][35]-[57]-“Data characteristics relevant to performance can be divided in three groups: Schema Constraints, Value Models, and Dependencies. In the following, these categories of data characteristics will be explained and the data characteristics will be introduced.”); 
generate, based on the exploring of relevant data, rules to describe data dependencies (see e.g. para [58] – “A data specification file with zero or more sample data files can be generated based on the extracted characteristics. The data specification file can combine the extracted schema, the value models, and the data dependencies. An artificial or synthetic dataset (with a smaller, the same, or larger size than the source dataset) can be generated using the generated data specification file.”); and generating, by a data generator system using the generated rules, synthetic data(see e.g. para [28]– “synthetic data can be generated with the same performance-relevant characteristics of the real data, which can then be used for testing”).  
Farahbod does not expressly show in response to a process trigger from a system, accessing static process data of the system and dynamic process data of the system, wherein the static process data is independent of a specific usage history of the system and the dynamic process data is dependent on a current usage of the system and that the particular context is identified from the process trigger.  However, Klemm teaches accessing both static data and process data, i.e. dynamic data (see e.g. Abstract and para [12]-[18] – “First, embodiments provide a large amount of data for the purpose of fine-grained personalization of customer service that is beneficial to both businesses and customers. The embodiments allow a business to tap into a rich set of customer context and data beyond what it may have stored about the customer. The embodiments utilize this rich customer context in an automatic or manual fashion in the contact center to personalize a wide range of parameters of the ensuing customer service interaction. The customer context contains static data about the customer (name, gender, education, etc.) as well as dynamic data (e.g., hobbies, TV interests, friends, and customer posts on his/her Facebook Wall and to the business Twitter account).”).  Furthermore, Klemm teaches forming relevant data for a particular context identified from the process trigger (see e.g. para [10]-[13] [16] – “the present invention may be applicable at any business and communication modality.” The particular context can be, e.g. customer service contact, marketing campaign, etc.) Both Klemm and Farahbod are directed to relevant data analysis methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Klemm and Farahbod in front of them to modify the system of Farahbod to include the above feature.  The motivation to combine Farahbod and Klemm comes from Klemm.  Klemm discloses the motivation to combine static data with dynamic data so that a rich customer context can be identified (see e.g. para [12]).
Farahbod does not expressly show applying at least a portion of the synthetic data to training of a machine learning model to generate a trained machine learning model.
However, Ong teaches similar feature (see e.g. para [170] – “State of the art intelligent machine learning systems typically utilize over-sampled data to enhance training. In this present embodiment, an over-sampling technique is used to generate synthetic data for validating individual classifiers, so as to provide a hierarchy for selecting the more relevant classifiers to create the decision ensemble.”).  Both Ong and Farahbod are directed to synthetic data and relevant data analysis methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Ong and Farahbod in front of them to modify the system of Farahbod to include the above feature.  The motivation to combine Farahbod and Ong comes from Ong.  Ong discloses the motivation to enhance training by using synthetic data (see e.g. para [170]).
With respect to dependent claim 6, the modified Farahbod teaches the static and dynamic process data comprises business data, metadata characterizing the business data, and business process data (see e.g. para [35]-[53]).  
With respect to dependent claim 7, the modified Farahbod teaches the static information is independent from specific usage of the system and can be stored in at least one of: a code base, a data dictionary (DDIC), or configuration and customizing settings (see e.g. para [29]-[33][40]-[53] – the static data can be table column name).  
With respect to dependent claim 8, the modified Farahbod teaches the dynamic data is dependent on a current usage of the system and can be stored in or derived from at least one of: current table content for master data and transaction data, a situation context of a business process, process instance content, or dynamic DDIC information (see e.g. para [29]-[33]).  
With respect to dependent claim 9, the modified Farahbod teaches the relevant data is identified by: analyzing data and metadata to identify columns and fields within the static and dynamic process data that are required for the generation of the synthetic data(see e.g. para [29]-[43]).  
With respect to dependent claim 10, the modified Farahbod teaches 10. The method of claim 1 further comprising enriching the relevant data based on user-generated input (see e.g. para [57]-[58]).  
With respect to dependent claim 12, the modified Farahbod teaches analyzing data and metadata within the relevant data to provide a technical description of the distribution of data values and dependencies among the relevant data (see e.g. para [29]-[43] [57]-[58]).  
Claim 17 is rejected for the similar reasons discussed above with respect to claim 7.
Claim 18 is rejected for the similar reasons discussed above with respect to claim 8.
Claim 15 is rejected for the similar reasons discussed above with respect to claim 1.
Claim 20 is rejected for the similar reasons discussed above with respect to claim 1.

Claims 2-5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Farahbod in view of Klemm, Ong and further in view of Wark (hereinafter Wark) U.S. Patent Publication No. 2014/0012870.
With respect to dependent claim 2, Farahbod does not expressly show the deriving utilizes distance-based metrics to derive the relevant data for the particular context.  However, Wark teaches similar feature (see e.g. Abstract and para [12] – “identifying data or users from a large domain data set that are relevant to a particular domain expert or domain project by associating (calculating distance between) data elements based on a combination of (1) structural information associated with each data element (including type of data, domain relationships between data items, experimental subject, subject species, parameters of acquisition, sequence and timing, etc.); (2) similarity of user annotations (keyword tags, key-value metadata, region-of-interest annotations in time and/or space, etc.); and (3) usage or user interaction with those data elements (including order of interaction, data elements shared with colleagues and combinations of data in analysis products or publications)”).  Both Wark and Farahbod are directed to relevant data analysis methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Wark and Farahbod in front of them to modify the system of Farahbod to include the above feature.  The motivation to combine Farahbod and Wark comes from Wark.  Wark discloses the motivation to (see e.g. Abstract and para [12]).
With respect to dependent claim 3, the modified Farahbod teaches the distance-based metrics specify distances between tables within the relevant data, data elements within the tables, or table fields and occurrence of a trigger in code segments, module pools, or function module call stacks (see e.g. Farahbod para [45]-[53] and Wark Abstract and para [12]).  
With respect to dependent claim 4, the modified Farahbod teaches the deriving utilizes importance-based metrics to derive the relevant data for the particular context (see e.g. para [33]).  
With respect to dependent claim 5, the modified Farahbod teaches the importance-based metrics are based on a frequency of usage of a table within the relevant data, data elements within such table, or table fields within such table and within a pre-defined distance (see e.g. para [29][33] and Wark Abstract and para [12]- based on effect on performance and table fields within such table).  
With respect to dependent claim 16, the modified Farahbod teaches the deriving utilizes both distance-based metrics and importance-based metrics to derive the relevant data for the particular context (see e.g. Wark Abstract and para [12] and discussion above); 
the distance-based metrics specify distances between tables within the relevant data, elements within the tables, or table fields and occurrence of a trigger in code segments, module pools, or function module call stacks(see e.g. Farahbod para [45]-[53] and Wark Abstract and para [12] and discussion above.); 
the importance-based metrics are based on a frequency of usage of a table within the relevant data, data elements within such table, or table fields within such table and within a pre-defined distance (see e.g. para [29][33] and Wark Abstract and para [12]- based on effect on performance and table fields within such table. The motivation to combine Wark and Farahbod is discussed above.).  

Claims 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Farahbod in view of Klemm, Ong and further in view of Krishnan et al. (hereinafter Krishnan) U.S. Patent Publication No. 2005/0251013.

With respect to dependent claim 13, Farahbod-Klemm-Ong does not expressly show the machine learning model is trained to act as a classifier.  
However, Ong expressly states “State of the art intelligent machine learning systems typically utilize over-sampled data to enhance training. In this present embodiment, an over-sampling technique is used to generate synthetic data for validating individual classifiers, so as to provide a hierarchy for selecting the more relevant classifiers to create the decision ensemble. – see para [170]” Furthermore Krishnan teaches similar feature (see e.g. Claim 5 and para [43]-[44]  – “the classifier is implemented using a machine learning method, a model-based method, or any combination of machine learning and model-based methods.”).  Both Krishnan and Farahbod are directed to relevant data analysis methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Krishnan and Farahbod in front of them to modify the system of Farahbod to include the above feature.  The motivation to combine Farahbod and Krishnan comes from Krishnan.  Krishnan discloses the motivation to use a machine-learning based classifier so that classifier can be trained to perform better results (see e.g. Claim 5 and para [43]-[44]).
With respect to dependent claim 14, the modified Farahbod teaches deploying the trained machine learning model to classify data input into the trained machine learning model (see e.g. para [42]-[44]).  
Claim 18 is rejected for the similar reasons discussed above with respect to claim 13.
Claim 19 is rejected for the similar reasons discussed above with respect to claim 14.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179